internal_revenue_service p o box cincinnati oh department of the treasury number release date employer_identification_number contact person - id number date date contact telephone number uil legend b software program dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you are recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 you were previously approved for a scholarship program specifically your scholarship program provides for three annual awards to sixth graders to be used for post-secondary education the recipients are chosen based on an annual competition open to title students attending public schools which use b you have proposed to expand your previously approved scholarship program you will continue to make grants to students for educational_purposes the purpose of the grants scholarships will be to provide students with the opportunity for education which they may not otherwise be able to pursue specifically grants will be made to individuals wishing to attend elementary secondary and post-secondary educational institutions both private and publicly-supported including high schools preparatory schools colleges universities vocational schools and graduate schools grant awards to students will initially range from to per year with the potential to increase as funding allows grant recipients fall into three categories single mothers pursuing high education current college students seeking to finish their bachelor’s degree or pursue a masters in education who are in financial need and k-12 graders seeking grants for future secondary and post-secondary education e for the third category of candidates and as provided in the original policy you will do a mass mailing to including an invitation letter to principals and sample application packets all u s elementary_school principals that subscribe to b’s programs at the beginning of each year however the third category will also be expanded to include schools that are not subscribing to b’s program the scholarships will be awarded based on objective non-discriminatory criteria these criteria include academic performance minimum gpa regular school attendance personal integrity communication skills respect for others initiative ability to learn community service college and career goals letters of recommendation and financial need of the individual prospective recipient including sources of income available to the applicant additionally each recipient must be a u s citizen finally each recipient must include with the application a letter of character addressing extra-curricular activities and or other significant life changing events which will be used during the selection process when you receive a scholarship application form it is first screened for eligibility and accompanying documentation and then judged on the content of the student’s word essay this process is graded according to a point scale system within days after the contest deadline the three highest point scorers will receive written and phone notification of their winning entry the foundation will then establish a_trust account in the individual’s name of each winner which the student may request payment of principal and interest when the winner enters college for college tuitions and books the number of individual grants awarded and the amount of each individual grant will vary based on current funds available and the number of prospective recipients the general expected range is dollar_figure - dollar_figure per recipient all grants will be used solely for tuition fees and related expenses in connection with enrollment at a recognized educational_institution as defined in sec_170 your board_of directors will appoint a selection committee to judge and determine the awarding of scholarships this committee shall be appointed annually by your board and may in the initial years be two individuals the award recipient will be determined by a majority vote of this committee in the absence of a selection committee the recipients will be determined by a majority vote of your board members under no circumstances will disqualified persons be eligible to receive an award award recipients will be notified in writing of their award and the requirements to maintain the scholarship to ensure your funds are achieving the desired purpose each grant recipient will be required to provide to your board a report at least annually but more periodic as requested of the use of the grant funds progress made toward achieving the purpose of the grant the recipient’s classes taken and their grades in each academic period your board will review each report to ensure that the grant funds are being properly applied furthermore upon the completion of the grant funding the recipient shall submit a final report describing his her accomplishment with respect to the grant and accounting for all funds received under the grant where possible you will pay the grant award directly to the educational_institution of choice such arrangement should include an agreement with that educational_institution that grant funds defray the grant recipient’s expenses and be paid to the recipient only if the individual is enrolled at such educational_organization and his her standing is consistent with the purpose of the grant you will investigate any suspicions that funds have not been used for their intended purpose and withhold any additional grant funds to the particular individual and or cease direct payment to the educational_institution on the individual’s behalf upon such suspicion you will request an immediate reporting by the grant recipient accounting for all grant funds and accomplishments in furtherance of the grant purpose your board must determine whether the individual’s grant shall be terminated or reinstated where you find evidence that grant funds were not used by the individual for the intended purpose you will seek to recover such funds and cease funding to the particular individual you will retain all records pertaining to all grants to individuals as described above such records shall contain all information secured to evaluate the qualification of potential recipient identification of grant recipients specification of the amount and purpose of each grant and the annual reporting which you obtain from each recipient as detailed above sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 as in effect on the day before the date of the enactment of the tax_reform_act_of_1986 and is to be used for study at an educational_organization described in sec_170gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or literary artistic musical scientific similar product or improve or enhance a teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees based on the information submitted and assuming your award programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards performed activities that the grants are intended to finance granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above enclosure notice copy of redacted letter lois g lerner director exempt_organizations sincerely yours
